  Case 18-29832       Doc 27     Filed 01/22/19 Entered 01/22/19 18:37:00            Desc Main
                                   Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )       Case No.:     18-29832
       Carmen M D'Zela                        )
                                              )       Chapter 13
                                              )
                                              )       Judge:    Carol A. Doyle
       Debtor(s)
       ___________________________________________________________________

                               NOTICE OF HEARING

TO:    Carmen M D'Zela, 9655 Woods Drive Skokie, IL 60077 via U.S. Mail
       Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603 via ECF clerk’s
       electronic delivery system

       Northriver Properties, c/o Nathaniel Lawrence, 2835 N Sheffield St. 232 Chicago IL
       60657 via U.S. Mail

       North River Properties, Inc., c/o Registered Agent, 35 East Wacker Dr. Ste 650 Chicago
       IL 60601 via U.S. Mail

       Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Roo 873,
       Chicago, IL 60604 via ECF clerk’s electronic delivery system
       See attached service list

        PLEASE TAKE NOTICE that on February 26, 2019 at 9:30 a.m., I shall appear before
the Honorable Carol A. Doyle at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 742,
Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                      By:      /s/ David H. Cutler
                                                               David H. Cutler
                                  Certificate of Service
        I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice upon the parties named above on January 22, 2019,
before the hour of 7:00 p.m.
                                      By:      /s/ David H. Cutler
                                               David H. Cutler, esq.
                                               Counsel for Debtor(s):
                                               Cutler & Associates, Ltd.
                                               4131 Main St, Skokie, IL 60076
                                               Phone: (847) 673-8600

                                                  1
 Case 18-29832       Doc 27     Filed 01/22/19 Entered 01/22/19 18:37:00             Desc Main
                                  Document     Page 2 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.:    18-29832
       Carmen M D'Zela                       )
                                             )       Chapter 13
                                             )
                                             )       Judge:   Carol A. Doyle
       Debtor(s)
       ___________________________________________________________________

                OBJECTION TO CLAIM 10 OF NORTH RIVER PROPERTIES,
                                   INC.

NOW COMES the Debtor, Carmen M D’Zela, by and through her attorneys, The Law Offices of
Cutler & Associates, and hereby move this Honorable Court to enter an order disallowing Proof
of Claim 10 filed by North River Properties, Inc., and in support thereof state as follows:

   1. That the Debtor filed a petition for relief pursuant to Chapter 13 of Title 11 United States
       Code on October 24, 2018.


   2. That the Debtor’s case is pending confirmation with terms of $1,075 per month for 60
       months with unsecured creditors to receive 44% of their allowed unsecured claims.


   3. The bar date for non-governmental creditors to file claims was January 2, 2019.


   4. On January 7, 2019 North River Properties, Inc., filed a Proof of Claim, Claim 10, for a
       total claim of $119,687.55; the claim was filed after the claims bar date. Please see a
       copy of said Proof of Claim, hereto attached and marked as “Exhibit A”.


   5. Pursuant to 11 U.S. §502(b)(9) if an objection is made to a claim that was filed after the
       applicable bar date it must be disallowed as not timely filed.


   6. For the forgoing reasons set forth above, Debtor respectfully requests this Honorable
       Court to sustain Debtor’s objection to claim 10 filed by North River Properties, Inc.




                                                 2
  Case 18-29832       Doc 27     Filed 01/22/19 Entered 01/22/19 18:37:00            Desc Main
                                   Document     Page 3 of 3




   WHEREFORE, Debtor, Carmen M D'Zela, prays that this Honorable Court enter an Order
disallowing claim 10 filed by North River Properties, Inc. and for such other and further relief as
this Honorable Court deems proper.




January 22, 2019                      By:     By: /s/ David H. Cutler
                                              David H. Cutler, esq.
                                              Counsel for Debtor(s):
                                              Cutler & Associates, Ltd.
                                              4131 Main St,
                                              Skokie, IL 60076
                                              Phone: (847) 673-8600




                                                 3
